DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	The response filed July 25, 2022, has been received and entered.
	Claims 1, 7, and 16-18 are canceled.  
	Claims 2-6, 8-15, and 19-24 are pending.  Claims 8 and 11-15 are withdrawn.
	Claims 2-6, 9, 10, and 19-24 are examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-6, 9, 10, 19, 20, and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker (WO 2007/149817. Previously cited) in view of Peleg (US 6,406,690. Previously cited).
Becker discloses a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide and an effective amount of at least one biocontrol agent (claim 28 of Becker).  Their invention is for plant protection against pests and pathogens (abstract).  The at least one biocontrol agent can be a bacteria, and often can be an anti-nematode bacteria (page 3, paragraph [0014]).  Additionally, Becker discloses Bacillus firmus amongst examples of bacterial biological control agents for their invention (page 4, paragraph [0016]).  
Additionally, Becker teaches that the pesticide control agent of the combination composition can further comprise a fungicide to which the biocontrol agent is resistant (claim 48 of Becker).  See also page 5, paragraph [0020] which discloses that the pesticide composition of Becker can additionally be mixed with at least one fungicide selected from various fungicides, including fludioxonil and fluoxastrobin.  Mancozeb is also disclosed amongst fungicidally active ingredients for the invention (page 18, paragraph [0076]).
In view of these teachings, it would have been obvious to skilled artisan to have provided a combination composition comprising an effective amount of a Bacillus firmus and a fungicide selected from fludioxonil, fluoxastrobin, and mancozeb.

Becker differs from the claimed invention in that Becker does not expressly disclose that the Bacillus firmus of the combination composition is Bacillus firmus CNCM I-1582 spore, and that the weight ratio of the B. firmus CNCM I-1582 spore to the fungicide (fludioxonil, fluoxastrobin, or mancozeb) is between 50:1 and 1:50, wherein the B. firmus CNCM I-1582 spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.
Peleg discloses a biologically pure strain of Bacillus firmus (CNCM I-1582) possessing nematicidal activity (abstract).  Additionally, Peleg discloses a nematicidal composition for use in plant protection comprising as active ingredient an effective amount of a nematicidal bacteria or of spores thereof, wherein the nematicidal bacteria can be B. firmus strain CNCM I-1582 (column 2, lines 44-48).
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have substituted the Bacillus firmus of the combination composition rendered obvious by Becker (comprising a fungicide selected from fludioxonil, fluoxastrobin, and mancozeb) with B. firmus CNCM I-1582 spore for the predictable result of obtaining a combination composition comprising a pesticide control agent that is anti-nematode and that is suitable for enhancing plant protection against pests and pathogens (as sought by Becker; abstract).  It would have been a matter of simple substitution of one anti-nematode B. firmus for another anti-nematode B. firmus.  There would have been a reasonable expectation that the combination composition comprises a pesticide control agent that is anti-nematode since B. firmus CNCM I-1582 possesses nematicidal activity and its spore is taught in Peleg for inclusion in a nematicidal composition as an active ingredient.  
Additionally, at the time the invention was made, it would have been a matter of routine optimization to have varied the amount of the B. firmus CNCM I-1582 spore to the fungicide in the combination composition rendered obvious by Becker and Peleg, including using amounts resulting in the weight ratio of the spore to the fungicide being between 50:1 and 1:50, as well as amounts of the spores of about 5 to about 65% w/w and amounts of the fungicide of about 5 to about 60% w/w.  As taught in Becker, the amount of the at least one nematicide is an effective amount to provide the desired enhanced action and can be determined by routine experimentation and field trials (page 16, paragraph [0068]).  Moreover, Becker points out that one of ordinary skill in the art understands that the determination of the amount of nematicide depends on numerous factors, including the size of the plant material to be treated (page 16, paragraph [0069]).  Additionally, when speaking of their embodiment of combination treatment of at least one nematicide and at least one biocontrol agent, Becker teaches using amounts of the agents that are sufficient to control nematode-caused plant disease (page 22, paragraph [0093]).  Thus Becker recognizes the amounts of the active agents of their combination composition as being result-effective variables.  Therefore, instant claims 2, 19, 20, and 22 are rendered obvious.  
Regarding instant claims 3-5, Becker teaches that examples of the nematicide include avermectin (page 8, paragraph [0037]).  Avermectin is recited in instant claim 4 as an insect control agent (see line 5 of instant claim 4).  Therefore, instant claims 3, 4 (at least ‘avermectin’), and 5 (fludioxonil, fluoxastrobin) are rendered obvious. 
Regarding instant claim 6, Becker teaches that their invention (their combinations) can include additional pesticide components that exhibit stimulatory or growth-promoting activity, such as inoculants (page 17, paragraph [0075]).  An inoculant reads on a ‘soil inoculant.’  For the combination composition rendered obvious by Becker and Peleg, it would have been prima facie obvious to have included an inoculant since Becker teaches it can be included in their combinations.  Therefore, instant claim 6 is rendered obvious.  
Regarding instant claim 9, it is noted that it sets forth the intended use of the composition as being for seed treatment.  Nevertheless, Becker discloses that their compositions can be applied on treatment on plant propagation material, especially seeds (page 10, paragraph [0042]).  Therefore, Becker in view of Peleg renders obvious instant claim 9.
Regarding instant claim 10, Becker discloses spraying the plant propagation material, such as a seed, with a liquid culture containing an anti-nematode fungal strain and/or bacterial strain and/or other biocontrol agent (page 20, paragraph [0085]).  Becker further teaches that the biocontrol agent can be introduced into the soil or other media into which the seed is to be planted, and further teaches spraying a mixture of the biocontrol agent and a carrier into the soil (page 21, paragraph [0089]).  Thus it would have been obvious to have provided the combination composition rendered obvious by Becker in view of Peleg in a form suitable for spraying; in doing so, it would have been suitable for the intended use of instant claim 10 of being for drench or in-furrow application.  Therefore, instant claim 10 is rendered obvious.
Regarding instant claim 23, Becker in view of Peleg differs from the claimed invention in that they do not expressly disclose that the B. firmus CNCM I-1582 spore and the fungicide (selected from fludioxonil, fluoxastrobin, and mancozeb) are the only active agents of the combination composition.  Instead, Becker in view of Peleg renders obvious a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide, B. firmus CNCM I-1582 spore (as the at least one biocontrol agent), and a fungicide selected from fludioxonil, fluoxastrobin, and mancozeb, and wherein the weight ratio of the B. firmus CNCM I-1582 spores to the at least one fungicide is between 50:1 and 1:50, wherein the B. firmus CNCM I-1582 spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.  As such, the combination composition rendered obvious by the references further comprises at least one nematicide as an active agent.  However, as indicated in MPEP 2144.06(I), “’It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art..’”  B. firmus CNCM I-1582 spore and fungicides are compositions which are taught for the same purpose of enhancing plant protection against pests and pathogens.  In particular, B. firmus in general and B. firmus CNCM I-1582 spore are effective against the plant pest/pathogen nematodes, and the fungicides fludioxonil, fluoxastrobin, and mancozeb are effective against the plant pest/pathogen fungi (see page 8, paragraph [0034] of Becker referring to pathogenic fungi as plant pathogens; page 17, paragraph [0075] of Becker recognizing fungicides are having inhibitory activity toward other pests).  In view of MPEP 2144.06(I), it would have been obvious to the skilled artisan to have included any combination of agents that are for plant protection against pest and pathogens in a single composition, including a combination of only B. firmus CNCM I-1582 spore and a fungicide (selected from fludioxonil, fluoxastrobin, and mancozeb) as the active agents against plant pests/pathogens, wherein the ratio of the spore and the fungicide is as rendered obvious above (for the reasons discussed above), and wherein the amounts of the spore and the fungicide are as rendered obvious above (for the reasons discussed above).  Therefore, instant claim 23 is rendered obvious.
Regarding instant claim 24, as discussed with respect to instant claims 3-5, Becker teaches the embodiment of the nematicide being avermectin (page 8, paragraph [0037]) which reads on an insect control agent (see line 5 of instant claim 4).  Therefore, Becker in view of Peleg render obvious a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide (avermectin, reading on ‘insect control agent’), B. firmus CNCM I-1582 spore (as the at least one biocontrol agent), and a fungicide selected from fludioxonil, fluoxastrobin, and mancozeb, and wherein the weight ratio of the B. firmus CNCM I-1582 spores to the at least one fungicide is between 50:1 and 1:50, wherein the B. firmus CNCM I-1582 spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.  Thus Becker in view of Peleg renders obvious a composition in which the B. firmus CNCM I-1582 spore, the fungicide, and the insect control agent (the nematicide avermectin) are the only active agents, thereby rendering obvious instant claim 24.
A holding of obviousness is clearly required.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker and Peleg as applied to claim 2-6, 9, 10, 19, 20, and 22-24 above, and further in view of Nakakura (US 6,492,357. Previously cited).
As discussed above, Becker in view of Peleg renders obvious claims 2-6, 9, 10, 19, 20, and 22-24.  The references differ from claim 21 in that they do not expressly disclose that the fungicide in the combination composition is iprodione.  
Nakakura discloses compositions and methods for controlling insect populations, in particular insects which attack rice crops (abstract).  The compositions, when applied to control arthropod, plant nematode, helminth or protozoan pests, may also contain various agents, including plant nematocides and fungicides such as iprodione (column 14, lines 51-57).
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have substituted the fungicide of the combination composition rendered obvious by Becker and Peleg with iprodione for the predictable result of obtaining a combination composition that is suitable for enhancing plant protection against pests and pathogens (as sought by Becker; see abstract).  It would have been a matter of simple substitution of one fungicide for another.  There would have been a reasonable expectation that the combination composition is suitable for enhancing plant protection against pests and pathogens since Nakakura teaches that iprodione can be included as a fungicide in a composition for controlling insect populations attacking a plant (rice crops) that can further control plant nematodes.  Therefore, instant claim 21 is rendered obvious.
A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6, 9, 10, 19-22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,157,095 in view of Becker and Nakakura. 
Independent claims 1, 10, and 16 of `095 recite a product/composition comprising the spore-forming bacterium Bacillus firmus from strain CNCM I-1582, which is the same bacterium as recited in instant claim 2.  The method of independent claims 5, 8, and 11 of `095 sets forth a composition comprising the same bacterium.  Since the spore-forming bacterium is recited, it would have been prima facie obvious to have substituted the bacterium with its spore.  Additionally, claim 4 of `095 recites that the product further comprises at least one chemical fungicide; it would have been obvious to have applied this limitation to all the other claims of `095.  Therefore, the claims of `095 render obvious a product/composition comparable to the claimed invention.  
The claims of `095 differ from the claimed invention in that they do not expressly recite that the chemical fungicide is selected from the group consisting of fluoxastrobin, fludioxonil, iprodione, and mancozeb; and they do not expressly recite that the weight ratio of the spore to the fungicide is between 50:1 and 1:50, and wherein the B. firmus CNCM I-1582 spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.  
However, Becker discloses a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide and an effective amount of at least one biocontrol agent (claim 28 of Becker).  Their invention is for plant protection against pest and pathogens (abstract).  Additionally, Becker discloses Bacillus firmus amongst examples of bacterial biological control agents for their invention (page 4, paragraph [0016]).  Becker teaches that the pesticide control agent of the combination composition can further comprise a fungicide to which the biocontrol agent is resistant (claim 48 of Becker).  See also page 5, paragraph [0020] which discloses that the pesticide composition of Becker can additionally be mixed with at least one fungicide selected from various fungicides, including fludioxonil and fluoxastrobin.  Mancozeb is also disclosed amongst fungicidally active ingredients for the invention (page 18, paragraph [0076]).
Nakakura discloses compositions and methods for controlling insect populations, in particular insects which attack rice crops (abstract).  The compositions, when applied to control arthropod, plant nematode, helminth or protozoan pests, may also contain various agents, including plant nematocides and fungicides such as iprodione (column 14, lines 51-57).
It would have been obvious to have substituted the chemical fungicide of the invention rendered obvious by the claims of `095 with fludioxonil, fluoxastrobin, mancozeb, or iprodione for the predictable result of obtaining the product of the claims of `095.  It would have been a matter of simple substitution of one chemical fungicide for another.  
Additionally, at the time the invention was made, it would have been a matter of routine optimization to have varied the amount of the B. firmus CNCM I-1582 spore to the fungicide (fludioxonil, fluoxastrobin, mancozeb, or iprodione) in the composition rendered obvious by the claims of `095 in view of Becker and Nakakura, including using amounts resulting in the weight ratio of the spore to the fungicide being between 50:1 and 1:50, as well as amounts of the spores of about 5 to about 65% w/w and amounts of the fungicide of about 5 to about 60% w/w.  As taught in Becker, the amount of the at least one nematicide is an effective amount to provide the desired enhanced action and can be determined by routine experimentation and field trials (page 16, paragraph [0068]).  Moreover, Becker points out that one of ordinary skill in the art understands that the determination of the amount of nematicide depends on numerous factors, including the size of the plant material to be treated (page 16, paragraph [0069]).  Additionally, when speaking of their embodiment of combination treatment of at least one nematicide and at least one biocontrol agent, Becker teaches using amounts of the agents that are sufficient to control nematode-caused plant disease (page 22, paragraph [0093]).  Thus the skilled artisan would have recognized that the amounts of the active agents of the composition rendered obvious by the claims of `095 in view of Becker and Nakakura as being result-effective variables.  As such, the claims of `095 in view of Becker and Nakakura render obvious instant claims 2, 9 (intended use would have necessarily been addressed), 10 (claim 9 of `095 recites that the composition is applied foliar spray, so it reads on a spray formulation suitable for the intended use of for drench or in-furrow application), and 19-22.
Regarding instant claims 3-5, independent claims 1, 5, 8, 10, 11, and 16 of `095 recites that the composition comprises an insect control agent that is clothianidin.  Clothianidin is amongst the insect control agents recited in instant claim 4.  Therefore, the claims of `095 in view of Becker and Nakakura render obvious instant claims 3-5.
Regarding instant claim 6, Becker teaches that their invention (their combinations) can include additional pesticide components that exhibit stimulatory or growth-promoting activity, such as inoculants (page 17, paragraph [0075]).  An inoculant reads on a ‘soil inoculant.’  It would have been prima facie obvious to have included an inoculant in the composition rendered obvious by the claims of `095 in view of Becker and Nakakura since Becker teaches it can be included in their combinations which are for enhancing plant protection against pests and pathogens (abstract of Becker).  Therefore, the claims of `095 in view of Becker and Nakakura render obvious instant claim 6.  
Regarding instant claim 24, the composition of claim 10 of `095 comprises at least one spore-forming bacterium (B. firmus from strain CNCM I-1582), at least one insect control agent, and a solvent.  As discussed above, it would have been obvious to have applied the limitation of claim 4 of `095, reciting that the product further comprises at least one chemical fungicide, to all the other claims of `095.  Claim 10 of `095 in view of Becker and Nakakura encompasses the embodiment of a composition comprising B. firmus CNCM I-1582 spore, one insect control agent, a solvent, and a fungicide selected from the group consisting of fluoxastrobin, fludioxonil, iprodione, and mancozeb.  The solvent present in the composition of claim 10 of `095 is not an active agent.  Thus, claim 10 of `095 (incorporating the limitation of claim 4 of `095) in view of Becker and Nakakura renders obvious a composition wherein the B. firmus CNCM I-1582 spore, the fungicide, and the insect control agent are the only active agents, thereby rendering obvious instant claim 24.

Claims 2-6, 9, 10, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,390,476 in view of Becker and Nakakura. 
The method of independent claims 1 and 7 of `476 sets forth a composition comprising Bacillus firmus strain CNCM I-1582, which is the same bacterium as recited in instant claim 2.  Since the bacterium is recited, it would have been prima facie obvious to have substituted the bacterium with its spore.  Additionally, the composition as set forth by the method of independent claims 1 and 7 of `476 further comprises trifloxystrobin.  As indicated in Becker, trifloxystrobin is a fungicide (page 5, paragraph [0020]).  Therefore, the claims of `476 set forth a composition comparable to the claimed invention.  
The claims of `476 differ from the claimed invention in that they do not expressly recite that the composition comprising the spore of the CNCM I-1582 strain further comprises a fungicide selected from the group consisting of fluoxastrobin, fludioxonil, iprodione, and mancozeb; and they do not expressly recite that the weight ratio of the spore to the fungicide is between 50:1 and 1:50, wherein the spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.  
However, Becker discloses a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide and an effective amount of at least one biocontrol agent (claim 28 of Becker).  Their invention is for plant protection against pest and pathogens (abstract).  Additionally, Becker discloses Bacillus firmus amongst examples of bacterial biological control agents for their invention (page 4, paragraph [0016]).  Becker teaches that the pesticide control agent of the combination composition can further comprise a fungicide to which the biocontrol agent is resistant (claim 48 of Becker).  See also page 5, paragraph [0020] which discloses that the pesticide composition of Becker can additionally be mixed with at least one fungicide selected from various fungicides, including fludioxonil and fluoxastrobin which are set forth as alternative fungicides to trifloxystrobin.  Mancozeb is also disclosed amongst fungicidally active ingredients for the invention (page 18, paragraph [0076]).
Nakakura discloses compositions and methods for controlling insect populations, in particular insects which attack rice crops (abstract).  The compositions, when applied to control arthropod, plant nematode, helminth or protozoan pests, may also contain various agents, including plant nematocides and fungicides such as iprodione (column 14, lines 51-57).
It would have been obvious to have substituted the fungicide trifloxystrobin of the invention rendered obvious by the claims of `476 with fludioxonil, fluoxastrobin, mancozeb, or iprodione for the predictable result of obtaining the composition of the claims of `476.  It would have been a matter of simple substitution of one fungicide for another.  
Additionally, at the time the invention was made, it would have been a matter of routine optimization to have varied the amount of the B. firmus CNCM I-1582 spore to the fungicide (fludioxonil, fluoxastrobin, mancozeb, or iprodione) in the composition rendered obvious by the claims of `476 in view of Becker and Nakakura, including using amounts resulting in the weight ratio of the spore to the fungicide being between 50:1 and 1:50, as well as amounts of the spores of about 5 to about 65% w/w and amounts of the fungicide of about 5 to about 60% w/w.  As taught in Becker, the amount of the at least one nematicide is an effective amount to provide the desired enhanced action and can be determined by routine experimentation and field trials (page 16, paragraph [0068]).  Moreover, Becker points out that one of ordinary skill in the art understands that the determination of the amount of nematicide depends on numerous factors, including the size of the plant material to be treated (page 16, paragraph [0069]).  Additionally, when speaking of their embodiment of combination treatment of at least one nematicide and at least one biocontrol agent, Becker teaches using amounts of the agents that are sufficient to control nematode-caused plant disease (page 22, paragraph [0093]).  Thus the skilled artisan would have recognized that the amounts of the active agents of the composition rendered obvious by the claims of `476 in view of Becker and Nakakura as being result-effective variables.  As such, the claims of `476 in view of Becker and Nakakura render obvious instant claims 2, 9 (intended use would have necessarily been addressed), 10 (it would have been obvious to have applied the composition in any form, including a spray formulation), and 19-22.
Regarding instant claims 3-5, independent claims 1 and 7 of `476 recite that the composition comprises imidacloprid.  Imidacloprid is amongst the insect control agents recited in instant claim 4.  Therefore, the claims of `476 in view of Becker and Nakakura render obvious instant claims 3-5.
Regarding instant claim 6, Becker teaches that their invention (their combinations) can include additional pesticide components that exhibit stimulatory or growth-promoting activity, such as inoculants (page 17, paragraph [0075]).  An inoculant reads on a ‘soil inoculant.’  It would have been prima facie obvious to have included an inoculant in the composition rendered obvious by the claims of `476 in view of Becker and Nakakura since Becker teaches it can be included in their combinations which are for enhancing plant protection against pests and pathogens (abstract of Becker).  Therefore, the claims of `476 in view of Becker and Nakakura render obvious instant claim 6.  

Claims 2-6, 9, 10, 19-22, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-10, 16-20, 23-25, 27-36, and 39-43 of copending Application No. 14/848,873 in view of Becker and Nakakura. 
Independent claims 1 and 25 of `873 recite a product comprising the spore-forming, nematicidal bacterium Bacillus firmus from strain CNCM I-1582.  The method of independent claims 17 and 27 of `873 sets forth a composition comprising the same bacterium.  Additionally, since the spore-forming bacterium is recited, it would have been prima facie obvious to have substituted the bacterium with its spore.  Also, claim 16 of `873 recites that the product further comprises at least one chemical fungicide; it would have been obvious to have applied this limitation to all the other claims of `873.  Therefore, the claims of `873 render obvious a product comparable to the claimed invention.  
The claims of `873 differ from the claimed invention in that they do not expressly recite that the chemical fungicide is selected from the group consisting of fluoxastrobin, fludioxonil, iprodione, and mancozeb; and they do not expressly recite that the weight ratio of the spore to the fungicide is between 50:1 and 1:50, wherein the spore is present in an amount of about 5% w/w to about 65% w/w, and the fungicide is present in an amount of about 5% w/w to about 60% w/w.  
However, Becker discloses a combination composition comprising a pesticide control agent comprising an effective amount of at least one nematicide and an effective amount of at least one biocontrol agent (claim 28 of Becker).  Their invention is for plant protection against pest and pathogens (abstract).  Additionally, Becker discloses Bacillus firmus amongst examples of bacterial biological control agents for their invention (page 4, paragraph [0016]).  Becker teaches that the pesticide control agent of the combination composition can further comprise a fungicide to which the biocontrol agent is resistant (claim 48 of Becker).  See also page 5, paragraph [0020] which discloses that the pesticide composition of Becker can additionally be mixed with at least one fungicide selected from various fungicides, including fludioxonil and fluoxastrobin.  Mancozeb is also disclosed amongst fungicidally active ingredients for the invention (page 18, paragraph [0076]).
Nakakura discloses compositions and methods for controlling insect populations, in particular insects which attack rice crops (abstract).  The compositions, when applied to control arthropod, plant nematode, helminth or protozoan pests, may also contain various agents, including plant nematocides and fungicides such as iprodione (column 14, lines 51-57).
It would have been obvious to have substituted the chemical fungicide of the invention rendered obvious by the claims of `873 with fludioxonil, fluoxastrobin, mancozeb, or iprodione for the predictable result of obtaining the product of the claims of `873.  It would have been a matter of simple substitution of one chemical fungicide for another.  
Additionally, at the time the invention was made, it would have been a matter of routine optimization to have varied the amount of the B. firmus CNCM I-1582 spore to the fungicide (fludioxonil, fluoxastrobin, mancozeb, or iprodione) in the composition rendered obvious by the claims of `873 in view of Becker and Nakakura, including using amounts resulting in the weight ratio of the spore to the fungicide being between 50:1 and 1:50, as well as amounts of the spores of about 5 to about 65% w/w and amounts of the fungicide of about 5 to about 60% w/w.  As taught in Becker, the amount of the at least one nematicide is an effective amount to provide the desired enhanced action and can be determined by routine experimentation and field trials (page 16, paragraph [0068]).  Moreover, Becker points out that one of ordinary skill in the art understands that the determination of the amount of nematicide depends on numerous factors, including the size of the plant material to be treated (page 16, paragraph [0069]).  Additionally, when speaking of their embodiment of combination treatment of at least one nematicide and at least one biocontrol agent, Becker teaches using amounts of the agents that are sufficient to control nematode-caused plant disease (page 22, paragraph [0093]).  Thus the skilled artisan would have recognized that the amounts of the active agents of the composition rendered obvious by the claims of `873 in view of Becker and Nakakura as being result-effective variables.  As such, the claims of `873 in view of Becker and Nakakura render obvious instant claims 2, 9 (intended use would have necessarily been addressed), 10 (claim 24 of `873 recites that the composition is applied by foliar spray, so it reads on a spray formulation suitable for the intended use of for drench or in-furrow application), and 19-22.
Regarding instant claims 3-5, independent claims 1, 17, 25, and 27 of `873 recites that the product comprises an insect control agent that is clothianidin.  Clothianidin is amongst the insect control agents recited in instant claim 4.  Therefore, the claims of `873 in view of Becker and Nakakura render obvious instant claims 3-5.
Regarding instant claim 6, Becker teaches that their invention (their combinations) can include additional pesticide components that exhibit stimulatory or growth-promoting activity, such as inoculants (page 17, paragraph [0075]).  An inoculant reads on a ‘soil inoculant.’  It would have been prima facie obvious to have included an inoculant in the composition rendered obvious by the claims of `873 in view of Becker and Nakakura since Becker teaches it can be included in their combinations which are for enhancing plant protection against pests and pathogens (abstract of Becker).  Therefore, the claims of `873 in view of Becker and Nakakura render obvious instant claim 6.  
Regarding instant claim 24, the composition of claim 25 of `873 in view of Becker and Nakakura (as rendered obvious above) comprises the spore of B. firmus from strain CNCM I-1582, at least one non-nematicidal insect control agent (clothianidin), a solvent, and a fungicide selected from fludioxonil, fluoxastrobin, mancozeb, and iprodione.  The solvent present in the composition is not an active agent.  Thus, claim 25 of `873 in view of Becker and Nakakura renders obvious a composition wherein the B. firmus CNCM I-1582 spore, the fungicide, and the insect control agent are the only active agents, thereby rendering obvious instant claim 24.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed July 25, 2022, have been fully considered but they are not persuasive.  
Regarding the rejection under 35 U.S.C. 103 over Becker in view of Peleg, Applicant maintains the assertion that one of ordinary skill in the art would have no reason, in view of the cited references, to select the specific combination of agents, in the specific concentrations, as recited in the claims.  Applicant cites pages 5 and 6 of their response filed 12/23/20, and page 5 of their response filed 9/24/21.  However, the arguments presented in the responses filed 12/23/20 and 9/24/21 are unpersuasive for the reasons set forth in the ‘Response to Arguments’ section of the Office Actions mailed 6/24/21 (see pages 22-24), and 10/13/2 (see pages 21-24), respectively.  Applicant also maintains that the claimed combination leads to unexpected/synergistic results, citing pages 5-6 of the response filed 1/13/22.  However, the arguments of the response filed 1/13/22 are unpersuasive for the reasons set forth in the ‘Response to Arguments’ section of the last Office Action (see pages 21-23).
Regarding the last Office Action, Applicant points out that the Examiner’s response is that the specification statements are “not supported by experimental data,” and that it is “unclear whether the cited passages of the specification are directed to the instant claims,” citing page 21 of the last Office Action.  Additionally, Applicant cites page 22 of the last Office Action in which the Examiner contends that “it cannot be determined if the asserted evidence of Example 5 is commensurate in scope” with the claims.  Applicant disagrees with these assertions made in the last Office Action.  
In response, Applicant argues that the statements in the specification relate to the combinations of a biological control agent (B. firmus CNCM I-1582), fungicide (e.g., fluoxastrobin), and an insect control agent (e.g., clothianidin), and thus are commensurate in scope with the claims.  The Examiner notes that the specification discloses that, “The compositions according to the invention are comprised of a biological control agent, one or more components which are either insect control agents, fungicides, isoflavones or soil inoculants” (page 2, lines 24-25).  Thus the compositions according the invention as defined in the specification are drawn to a very broad range of compositions.  The specification also discloses that suitable bacteria (serving as the at least one biological control agent) may include members of a group comprising numerous species of Bacillus (page 3, line 20 and page 3, line 30 through page 4, line 16).  Suitable insect control agents disclosed in the specification are compounds in Groups (I1) to (I22) spanning many pages of the specification (page 5, line 4 through page 9, line 9).  Even when limiting the compositions according to the invention to compositions comprising the disclosed suitable bacteria and the disclosed suitable insect control agents, the compositions encompassed by the invention described in the specification are directed to a wide range of compositions.  Furthermore, the specification discloses a preferred embodiment in which the compositions according to the invention comprise B. firmus CNCMI-1582 spore and at least one fungicide selected from the insect control agent selected from Groups (I1) to (I22) (page 9, lines 10-12).  This preferred embodiment still encompasses a wide range of compositions.  
The statement in the specification that the compositions of the invention display high degrees of insecticidal, nematicidal, acaricidal or fungicidal activity in plants, plant parts or plant propagation material (page 2, lines 26-29 of the specification), as well as the other statements in the specification of alleged unexpected results cited by Applicant in the arguments filed 1/13/22 (page 22, line 21 through page 23, line 3; page 23, lines 21-24; page 23, line 27 to page 24, line 2 of the specification) speak to results that would been expected from the invention of Becker.  In particular, Becker also discloses that their invention can be directed to a composition comprising one or more biocontrol agent that can be a species of Bacillus and one or more of a nematicide, such as avermectin (paragraphs [0009] and [0016]; claims 28, 29, and 43 of Becker) which is one of the insect control agents disclosed in the instant specification (page 9, lines 17-2), thereby being a composition rising to the level of breadth of the wide range of compositions disclosed in the instant specification.  At that level of breadth, then Becker would read on the wide range of compositions disclosed in the instant specification and thus would inherently possess the properties alleged in the specification to be unexpected.  
As pointed out in MPEP 716.01(b), “To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations.”  The statements in the specification cited by Applicant as indicating unexpected results are directed to a very broad range of compositions that are not limited to the instant claims for which a prima facie case of obviousness was set forth over Becker in view of Peleg.  It is unclear from the statements in the specification that there is superiority as compared to the invention of Becker.  Given the breadth of the compositions of the invention as described in the specification, then it would appear that the invention of Becker would have had the same results as asserted in the specification as being unexpected.  Regarding allegation of unexpected results, MPEP 716.02 states, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.”  Since the statements in the specification were directed to a very broad range of compositions, then it is unclear whether the invention of the claims differ from the cited art to such an extent that the difference is really unexpected.
The Examiner also maintains that the cited statements of the specification serve as conclusory statements that are unsupported by objective factual evidence, and thus do not have substantial evidentiary value.  Applicant disagrees, asserting that the discussed statements in the specification are based on experimental data provided in the specification (e.g., Example 5), and thus the claimed combination leads to unexpected/synergistic results supported by the specification.  However, as indicated in the last Office Action, Table 3 of Example 5 lists combinations of one or more of fungicide control (FC), biological fungicide (BF), biological nematicide (BN), and neonicotinoid insecticide (NI) without indicating whether any of these agents are the B. firmus CNCM I-1582 spore or fungicide selected from the group consisting of fluoxastrobin, fludioxonil, iprodione, and mancozeb as recited in the instant claims.  Even without defining these components, then the results of Table 3 of Example 5 would speak to what would be expected from the broader scope of invention in Becker (e.g. claim 28 of Becker) – the results in Example 5 thus would have inherently occurred for the broadest scope of Becker and thus are not unexpected.  There is no showing that the invention according to the instant claims would yield unexpected results as compared to the broadest scope of Becker that reads on the broadest scope of the invention as described in the instant specification.  
It is noted that Applicant states that, “…one of ordinary skill in the art would have no reason, in view of the cited references, to select the specific combination of agents – in the specific concentrations – recited in the claims” (page 5, fifth paragraph of Remarks; emphasis added).  However, the evidence of unexpected results argued by Applicant (e.g. statements in the specification, experimental data such as in Example 5), do not make any reference to the specific concentration of the specific combination of agents and thus it is unclear that there is indeed criticality of the selection of the agents and the concentrations.  As pointed out in MPEP 716.02(d)(II), “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  Since the specification does not provide such a comparison, then Applicant has not demonstrated unexpected results for the ranges of weight ratio, B. firmus CNCM I-1582 amount, and fungicide amount as recited in claim 2.
Thus, the rejection under 35 U.S.C. 103 over Becker in view of Peleg must be maintained for the reasons of record.  
Applicant asserts that Nakakura, cited as a secondary reference for the rejection of claim 21, fails to remedy the deficiencies of Becker and Peleg.  However, since Applicant’s arguments are unpersuasive over the rejection under 35 U.S.C. 103 over Becker in view of Peleg, then the rejection under 35 U.S.C. 103 over claim 21 must also be maintained. 
Regarding the double patenting rejections, Applicant traverses, pointing out that the `095 patent, `476 patent, and `873 application claims recite B. firmus strain CNCM I-1582 but not the instantly claimed fungicides.  Applicant asserts that neither Becker nor Nakakura provide any reason to combine the claimed fungicides with a B. firmus CNCM I-1582 spore in an attempt to arrive at the claimed composition.  However, the claims of `095, `476, and `873 include an embodiment of a fungicide (recited broadly as a fungicide or as a specific fungicide trifloxystrobin).  As set forth in the double patenting rejections, it would have been prima face obvious to have substituted the fungicide of the claims of `095, `476, and `873 with the fungicides disclosed in Becker and Nakakura – it would have been a matter of simple substitution to obtain predictable results, which is a court-recognized rationale (MPEP 2143(I)(B)).  Applicant also asserts that the specification discloses unexpected results.  However, as discussed above with respect to the rejections under 35 U.S.C. 103, the Examiner has found Applicant’s assertion of unexpected results to be unpersuasive.  Therefore, the double patenting rejections must be maintained.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651    

/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651